Dismissed and Opinion filed February 13, 2003








Dismissed and Opinion filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00115-CR
____________
 
SIGNAD, INC., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Criminal Court at Law No. 12
Harris County, Texas
Trial
Court Cause No. 1012710
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal has been
filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 




Judgment rendered
and Opinion filed 13, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.
Do not publish ‑
Tex. R. App. P. 47.2(b).